Name: Commission Regulation (EEC) No 1609/78 of 10 July 1978 amending Regulation (EEC) No 1501/77 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 7. 78 Official Journal of the European Communities No L 188/ 17 COMMISSION REGULATION (EEC) No 1609/78 of 10 July 1978 amending Regulation (EEC) No 1501/77 determining the intervention centres for cereals HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1501 /77 is hereby amended to read as follows : 1 . Article 1 (2) shall read : The said determination shall be valid for the 1978/79 marketing year.' 2. The Annex is amended in accordance with the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 254/78 (2), and in particular Article 3 (8) thereof, Whereas the intervention centres for common wheat were fixed by Commission Regulation (EEC) No 1501 /77 of 1 July 1977 determining the intervention centres for cereals (3), as last amended by Regulation (EEC) No 2134/77 (&lt;); Whereas the consultations provided for in Article 3 (8) of Regulation (EEC) No 2727/75 have taken place ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities and shall be applicable from 1 August 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1978 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 156, 14. 6. 1978, p. 1 . (3) OJ No L 168, 6. 7. 1977, p. 1 . ( «) OJ No L 248, 29 . 9 . 1977, p. 18 . No L 188/ 18 Official Journal of the European Communities 11 . 7. 78 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  BILAG  ANNEX 1 . Le signe + prÃ ©cise que le lieu indiquÃ © est considÃ ©rÃ © comme centre d intervention pour la cÃ ©rÃ ©ale en cause . 2 . Le signe  prÃ ©cise que le lieu indiquÃ © n'est pas Ã considÃ ©rer comme centre d'intervention pour la cÃ ©rÃ ©ale en cause . 1 . Das Zeichen + bedeutet, daÃ  der angegebene Ort als Interventionsstelle fÃ ¼r die betreffende Ge ­ treideart gilt. 2 . Das Zeichen  bedeutet, daÃ  der angegebene Ort nicht als Interventionsstelle fÃ ¼r die betreffende Getreideart gilt . 1 . Il segno -I- significa che il luogo indicato Ã ¨ considerato centro d intervento per il cereale in causa . 2. Il segno  significa che il luogo indicato non Ã ¨ da considerarsi centro d'intervento perN il cereale in causa . 1 . Het teken -I- geeft aan, dat deze plaats interventiecentrum is voor de betrokken graansoort. 2. Het teken  geeft aan, dat deze plaats geen interventiecentrum is voor de betrokken graansoort. 1 . Tegnet + angiver, at det anfÃ ¸rte sted betragtes som interventionscenter for den pÃ ¥gÃ ¦ldende korn ­ sort. 2. Tegnet  angiver, at det anfÃ ¸rte sted ikke betragtes som interventionscenter for den pÃ ¥gÃ ¦ldende kornsort . 1 . The sign + indicates that the location shown is treated as an intervention centre for the cereal in question . 2. The sign  indicates that the location shown is not to be treated as an intervention centre for the cereal in question . Centres d'intervention Interventionsort Centri di intervento Interventiecentrum Interventionscentre Intervention centres Froment tendre Weichweizen Frumento tenero Zachte tarwe BlÃ ¸d hvede Common wheat Seigle Roggen Segala Rogge Rug Rye Orge Gerste Orzo Gerst By « Barley Froment dur Hartweizen Frumento duro Durum tarwe HÃ ¥rd hvede Durum wheat Mais Mais Granturco MaÃ ¯s Majs Maize 1 . Under the heading 'Denmark under Fyn, the columns for the centres of Svendborg and Odense are amended as follows : Svendborg Odense + + + + 2. Under the heading ' Ireland the following centre is added : Navan + + 3 . The centres appearing under the heading 'United Kingdom are replaced by the following : Aberdeen Ashford Avonmouth Belfast Berwick-on-Tweed Cambridge Driffield Exeter Glasgow Hartlebury Inverness Ipswich King's Lynn Leith Liverpool Locharbriggs Londonderry Manby Newcastle Northampton Norwich Old Dalby Oxford Perth Prees Heath Ripon Southampton Tilbury + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + + +